Case 1:20-cv-08446-LJL Document 1-1 Filed 10/09/20 Page 1 of 18
FILED: NEW YORK COUNTY CLERK 09/28/2020 02:34 PM                                                          INDEX NO. 158401/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-08446-LJL Document 1-1 Filed 10/09/20 Page 2 of 18NYSCEF: 10/09/2020
                                                                      RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK                                                         Index No.:
          ----------------------------------------------------------------------X
          JANE DOE,                                                                  SUMMONS

                                             Plaintiff,                              JURY TRIAL DEMANDED

                           -against-                                                 Plaintiff designates New York
                                                                                     County as the place of trial. The
          UBER TECHNOLOGIES, INC.,                                                   basis of venue is the residence of
                                                                                     the Defendant.
                                              Defendant.
          ---------------------------------------------------------------------X     Defendant’s address is 636 West
                                                                                     28th Street, New York, NY 10001

          TO THE ABOVE-NAMED DEFENDANT:

                  YOU ARE HEREBY SUMMONED to answer the complaint in this action
          (the “Complaint”) and to serve a copy of your response, or, if the Complaint is not served with
          this summons, to serve a notice of appearance on the plaintiff’s attorney within 20 days after
          service of this summons, exclusive of the day of service (or within 30 days after the service is
          complete if this summons is not personally delivered to you within the State of New York); and
          in case of your failure to appear or answer, judgment will be taken against you for the relief
          demanded in the Complaint.

          Defendant’s Address:
          Uber Technologies, Inc.
          636 West 28th Street,
          New York, NY 10001

          Dated: New York, New York
                 September 28, 2020
                                                                        By:        /s/ William A. Brewer, III
                                                                                   William A. Brewer, III


                                                                                   BREWER, ATTORNEYS &
                                                                                   COUNSELORS
                                                                                   750 Lexington Ave, 14th Floor
                                                                                   New York, New York 10022
                                                                                   wab@brewerattorneys.com
                                                                                   Telephone: (212) 489-1400

                                                                                   ATTORNEYS FOR PLAINTIFF




                                                              1 of 17
FILED: NEW YORK COUNTY CLERK 09/28/2020 02:34 PM                                                        INDEX NO. 158401/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-08446-LJL Document 1-1 Filed 10/09/20 Page 3 of 18NYSCEF: 10/09/2020
                                                                      RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          --------------------------------------------------------------------------------x
          JANE DOE,                                                                        :
                                                                                           :
                                                                Plaintiff,                 :    Index No.:
                                                                                           :
                                     -against-                                             :
                                                                                           :
          UBER TECHNOLOGIES, INC.                                                          :    COMPLAINT AND
                                                                                           :    JURY DEMAND
                                                                Defendant.                 :
          --------------------------------------------------------------------------------x

          To the Supreme Court of the State of New York:

                          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

          Dated: September 28, 2020




                                                                                  Respectfully submitted,

                                                                                  BREWER, ATTORNEYS &
                                                                                  COUNSELORS


                                                                         By: /s/ William A. Brewer, III, Esq.
                                                                                William A. Brewer, III, Esq.
                                                                                wab@brewerattorneys.com
                                                                                BREWER, ATTORNEYS &
                                                                                COUNSELORS
                                                                                750 Lexington Avenue, 14th Floor
                                                                                New York, New York 10022
                                                                                Telephone: (212) 489-1400
                                                                                Facsimile: (212) 751-2849

                                                                                  ATTORNEYS FOR JANE DOE




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                      Page 1

                                                               2 of 17
FILED: NEW YORK COUNTY CLERK 09/28/2020 02:34 PM                                                   INDEX NO. 158401/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-08446-LJL Document 1-1 Filed 10/09/20 Page 4 of 18NYSCEF: 10/09/2020
                                                                      RECEIVED




                                     PLAINTIFF’S ORIGINAL COMPLAINT

                 Plaintiff Jane Doe, by and through her undersigned attorneys at Brewer, Attorneys &

          Counselors, brings this action and hereby alleges as follows:

                                                     I.
                                           PRELIMINARY STATEMENT

                 1.      Uber connects riders with drivers it hires nationwide, including in New York.

          Although it disclaims—in fine print—any responsibility for the actions of its drivers, Uber heavily

          targets young, single women in its advertising with promises of a “safe” transportation. Although

          it constantly touts its safety, in reality Uber knows that its historically lax screening procedures for

          its drivers has resulted in thousands of women being sexually assaulted by Uber drivers. Uber also

          provided zero oversight of its drivers while riders were in their care. Uber knew that women who

          hired Uber to obtain a safe ride home were actually at risk.

                 2.      Plaintiff relied on Uber’s promise of safety and found herself the victim of a

          predatory driver who stopped along the designated route to her home from New York city and

          sexually assaulted her. Having failed to take reasonable steps to vet the driver before hiring him,

          Uber did nothing to ensure Plaintiff’s safety, despite being aware that the driver had stopped along

          his prescribed route. As a result of Uber’s gross negligence, Plaintiff suffered both physical and

          emotional trauma at the hands of the company and its driver. She continues to be affected to this

          day.

                 3.      In order to ensure that Uber’s gross and multiple failures to care for those who rely

          upon their promises of safety, Plaintiff brings this action and seeks compensatory and statutory

          damages as a result of Uber’s gross negligence and deceptive business practices.




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                   Page 2

                                                         3 of 17
FILED: NEW YORK COUNTY CLERK 09/28/2020 02:34 PM                                                  INDEX NO. 158401/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-08446-LJL Document 1-1 Filed 10/09/20 Page 5 of 18NYSCEF: 10/09/2020
                                                                      RECEIVED




                                                      II.
                                           JURISDICTION AND VENUE

                  4.      The Court has subject-matter jurisdiction pursuant to N.Y. Const. Art. VI § 7.

                  5.      The Court has personal jurisdiction over Defendant pursuant to CPLR § 302

          because Defendant (i) transacted business within New York to supply services to Plaintiff from

          which the causes of action stated herein arise; (ii) committed a tortious act within the State; (iii)

          committed tortious acts within the State that caused injury to Plaintiff in this State; (iv) Defendant

          is authorized to and regularly conducts and solicits substantial business in New York; and (v)

          derives substantial revenue from services rendered in the State.

                  6.      Venue is proper in this county pursuant to CPLR § 503 because Defendant is a

          foreign corporation authorized to do business in this state and its principal place of business in this

          State is in New York County.

                                                         III.
                                                       PARTIES

                  7.      Plaintiff Jane Doe is an adult female who resides in Rye Brook, New York.

                  8.      Defendant Uber Technologies, Inc. is a Delaware corporation with its principal

          place of business in San Francisco, California. It is registered to and does conduct business in the

          State of New York. Its principal New York office is located at 636 West 28th Street, New York,

          New York.

                  9.      Non-party Iqbal Hussain is an adult male who resides in Queens County, New

          York. He is employed as a driver by Uber. He personally participated in the conduct which forms

          the basis of this action.




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                  Page 3

                                                        4 of 17
FILED: NEW YORK COUNTY CLERK 09/28/2020 02:34 PM                                                          INDEX NO. 158401/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-08446-LJL Document 1-1 Filed 10/09/20 Page 6 of 18NYSCEF: 10/09/2020
                                                                      RECEIVED




                                                     IV.
                                         STATEMENT OF RELEVANT FACTS

          A.      Uber’s Hype and Hypocrisy

                  10.      Launched in San Francisco in 2010, Uber Technologies, Inc. (“Uber” or “the

          Company”) provides a downloadable smartphone application (the “App”) connecting riders with

          drivers throughout the United States, including in New York.

                  11.      Uber controls all aspects of the drivers’ monetary relationship with the customer –

          setting the fares drivers charge and collect and limiting the drivers’ contact with a customer for

          rides outside of the App.

                  12.      Uber’s primary source of revenue is a significant percentage of charges to

          passengers for rides taken.1 Its business model requires a large pool of drivers in order to provide

          rides to consumers quickly and efficiently. To accomplish this, Uber solicits and retains thousands

          of drivers.

                  13.      The application process to become an Uber driver is simple, fast, and designed to

          facilitate the hiring of as many drivers as possible while incurring minimal associated costs. Such

          cost savings, however, come at the expense of passenger safety.

                  14.      The services provided by Uber and its drivers promised to be safe, secure, and

          upscale, but in reality, are no different than those performed by taxi drivers or black car drivers. In

          order to avoid liability for and the heightened state regulatory oversight to which those services

          are generally subject, however, Uber bills itself as a “technology platform” or “transportation

          network” company. As a corollary to this self-serving classification, Uber takes a hand-off

          approach when it comes to monitoring the safety of driver-passenger interactions.


          1
           See, e.g., Ellen Huet, Uber Now Taking its Biggest UberX Commission Ever – 25 Percent, FORBES (Sept. 22, 2014),
          available at http://www.forbes.com/sites/ellenhuet/2014/09/22/uber-now-taking-its-biggest-uberx-commission-ever-
          25-percent (last visited: Sept. 22, 2020).


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                           Page 4

                                                            5 of 17
FILED: NEW YORK COUNTY CLERK 09/28/2020 02:34 PM                                               INDEX NO. 158401/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-08446-LJL Document 1-1 Filed 10/09/20 Page 7 of 18NYSCEF: 10/09/2020
                                                                      RECEIVED




          B.        Uber’s Misrepresentations of Safety

                    15.    Despite providing minimal background checks and no oversight or monitoring of

          its   drivers,   Uber   nonetheless   affirmatively   induces   passengers,   particularly   young,

          unaccompanied, vulnerable women, to use its services with the false expectation of safety.

                    16.    Uber targets these customers via various campaigns which intentionally promote

          an affirmatively cultivated image of Uber as the “safest rides on the road.” Female passengers are

          often depicted in these ads smiling as they enter and exit vehicles, which are meant to appear

          “safe.”




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                               Page 5

                                                       6 of 17
FILED: NEW YORK COUNTY CLERK 09/28/2020 02:34 PM                                              INDEX NO. 158401/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-08446-LJL Document 1-1 Filed 10/09/20 Page 8 of 18NYSCEF: 10/09/2020
                                                                      RECEIVED




                 17.     In particular, Uber markets itself as the best option for passengers who are “under

          the influence.” Uber’s partnership with Mothers Against Drunk Driving, for example, includes a

          “designated rider” campaign urging users to take an Uber to avoid driving under the influence. In

          2015, Uber set up a pop-up kiosk in Toronto to offer free rides to those who blew into

          breathalyzers. This type of targeted marking achieved its goal – customers view Uber as a safe

          alternative to drinking and driving.




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              Page 6

                                                      7 of 17
FILED: NEW YORK COUNTY CLERK 09/28/2020 02:34 PM                                                           INDEX NO. 158401/2020
NYSCEF DOC. NO. 1 Case 1:20-cv-08446-LJL Document 1-1 Filed 10/09/20 Page 9 of 18NYSCEF: 10/09/2020
                                                                      RECEIVED




                  18.      Uber made similar claims on its website:

                                   Wherever you are around the world, Uber is committed to
                           connecting you to the safest ride on the road. That means setting
                           the strictest safety standards possible, and then working hard to
                           improve them every day. The specifics vary depending on what
                           local governments allow, but within each city we operate, we aim
                           to go above and beyond local requirements to ensure your comfort
                           and security – what we are doing in the US is an example of our
                           standards around the world.

                                    From the moment you request a ride to the moment you
                           arrive, the Uber experience has been designed from the ground up
                           with your safety in mind.

                                   Making cities better is at the heart of everything we do. It’s
                           much more than improving the way people get around. It’s
                           celebrating what makes those cities special, caring about the people
                           who make them great, and being responsible citizens. That’s why
                           we work hard to keep our streets safe for everyone, whether they're
                           on foot, on a bike, or in another car.

                  19.      What Uber failed to disclose is that only minimal safety precautions are provided

          to an intoxicated rider once inside the vehicle. Uber undertakes no safeguards to monitor drivers

          or ensure riders safely arrive at their destinations.

                  20.      By 2012, Uber was aware that its drivers were sexually assaulting female

          customers. Since that time, Uber has been aware—via customer complaints and law enforcement

          investigations—of ongoing sexual assaults by Uber drivers.

                  21.      Unfortunately, Uber did not see this as a health and safety concern for its riders –

          but rather, as liability and public relations “concerns.” Up until May 2018, Uber imposed a

          mandatory arbitration for individual claims of sexual assault and harassment, thereby keeping

          many of these early incidents shrouded in secrecy.2 Further, up until May 2018, Uber forced



          2
           See Domonske, Camila, Uber will no longer force sexual assault survivors into arbitration or NDAs, NPR, (May 15,
          2018), available at https://www.npr.org/sections/thetwo-way/2018/05/15/611288966/uber-will-no-longer-force-
          sexual-assault-survivors-into-arbitration-or-ndas (last visited: Sept. 22, 2020).



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                            Page 7

                                                             8 of 17
FILED: NEW YORK COUNTY CLERK 09/28/2020 02:34 PM                                                           INDEX NO. 158401/2020
NYSCEF DOC. NO. 1Case 1:20-cv-08446-LJL Document 1-1 Filed 10/09/20 Page 10 of 18
                                                                      RECEIVED  NYSCEF: 10/09/2020




          survivors of sexual assault to sign nondisclosure agreements, prohibiting the victims from talking

          about their experience, and generally withheld data about sexual assault incidents connected to

          Uber rides.3

                        22.   In December 2019, Uber reported nearly 6,000 reports of sexual assaults during its

          rides in the United States in 2017 and 2018.4 About 92% of the victims were riders, and 89% were

          women or female-identifying individuals.

                        23.   The most frequent reports were of unwanted touching of body parts—the mouth,

          breast, and buttocks. Uber received 1,440 such reports in 2017, and 1,560 in 2018.

                        24.   Uber’s failure to provide day-to-day supervision of its drivers not only aids

          predators in sexual assault scenarios, but also leads to several other safety pitfalls. Despite the

          availability of technology that would enable it to monitor the activities of the drivers, Uber failed

          to evaluate or monitor when the drivers were themselves are intoxicated, under the influence of

          other drugs, or bear malintent. This is problematic for many obvious reasons, not least of which is

          because Uber drivers can take a passenger to an unselected destination, stop for alcoholic drinks

          and/or illicit substances or illicit activities, and then turn the App back on and continue driving,

          putting the passenger in unnecessary danger.

                        25.   Despite the ongoing reports of sexual assaults to Uber by women who use its

          service, Uber has done little, if anything, to minimize the risk of these incidents from taking place.

          It requires no in-vehicle video; it does not monitor when drivers stop or deviate from the assigned

          route. Until recently, and at no point prior to Plaintiff’s assault, Uber did not even provide




          3
              See id.
          4
            See Kate Conger, Uber Says 3,045 Sexual Assaults Were Reported in U.S. Rides Last Year, N.Y. TIMES (Dec. 5,
          2019),    available      at    https://www.nytimes.com/2019/12/05/technology/uber-sexual-assaults-murders-deaths-
          safety.html (last visited: Sept. 22, 2020).


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                            Page 8

                                                             9 of 17
FILED: NEW YORK COUNTY CLERK 09/28/2020 02:34 PM                                                 INDEX NO. 158401/2020
NYSCEF DOC. NO. 1Case 1:20-cv-08446-LJL Document 1-1 Filed 10/09/20 Page 11 of 18
                                                                      RECEIVED  NYSCEF: 10/09/2020




          customers a phone contact option. Uber only recently, as of September 2020, finally began

          offering a bare minimum of educational videos to its drivers.

                     26.    Uber continues to target solo women travelers with false statements regarding the

          safety of its services, while simultaneously disclaiming any responsibility for ensuring such

          safety.5

          C.         The Sexual Assault of Plaintiff

                     27.    On June 7, 2018, Plaintiff Mrs. Doe spent a long day in Manhattan, commuting in

          at 6:00 a.m. from her home in Rye Brook, New York, working a full day at her office on Wall

          Street and then meeting several of her friends to celebrate a birthday.

                     28.    The group visited a number of bars and restaurants. At the end of the evening, Mrs.

          Doe and one of her close friends stopped at Death Avenue Brewery in the Chelsea neighborhood

          of Manhattan, New York, where they indulged in a final round of celebratory alcoholic beverages.

                     29.    At approximately 1:20 a.m., relying on Uber’s numerous campaigns billing itself

          as the safe option for intoxicated individuals, Plaintiff ordered an Uber to get her safely back home

          to Rye Brook. Plaintiff has Uber VIP status, which Uber markets to its users as an upgraded

          experience with more experienced drivers. Plaintiff selected and used the VIP option.

                     30.    Shortly after requesting the ride, Plaintiff received confirmation from the App that

          her driver, Iqbal Hussain, was on his way to pick her up in a Toyota Camry. At this point, Plaintiff

          called her father to let him know that she was fine and about to go home.

                     31.    When Hussain arrived, Plaintiff confirmed he was the correct driver and entered

          the rear of his vehicle. At that time of night with low traffic, Google Maps (upon which Uber’s



          5
           See Uber’s Terms of Service: “UBER DOES NOT GUARANTEE THE QUALITY, SUITABILITY, SAFETY OR
          ABILITY OF THIRD-PARTY PROVIDERS,” available at https://www.uber.com/legal/en/document (last visited
          Sept. 22, 2020).



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                  Page 9

                                                         10 of 17
FILED: NEW YORK COUNTY CLERK 09/28/2020 02:34 PM                                                  INDEX NO. 158401/2020
NYSCEF DOC. NO. 1Case 1:20-cv-08446-LJL Document 1-1 Filed 10/09/20 Page 12 of 18
                                                                      RECEIVED  NYSCEF: 10/09/2020




          data is based), estimated that the ride should have taken 40 to 45 minutes. Given the lateness of

          the hour and comforted by being escorted by Uber’s premier driving service, Plaintiff allowed

          herself to nod off in the car.

                  32.     Plaintiff was awoken by a touch on her vagina. Hussain had stopped the car and

          was next to her in the backseat with his hand up her skirt. After becoming awake and aware of the

          situation, Plaintiff began to punch Hussain as hard as she could. Hussain attempted to restrain

          Plaintiff’s right wrist, twisting Plaintiff’s arm and causing her excruciating pain. Plaintiff screamed

          for him to stop.

                  33.     Hussain eventually relented, took a few moments to exit the vehicle, stood outside

          before re-entering the front driver’s seat, as if nothing had happened. He continued the ride to

          Plaintiff’s residence. Fearing further conflict with Hussain as well as the consequences of being

          abandoned on the side of the road at that hour of the morning, Plaintiff remained in the car- silent,

          shaken, unable to use her right arm, and afraid.

                  34.     Plaintiff arrived at her home at 2:35 a.m., at least 30 minutes later than the original

          time of arrival, far later than Google had estimated the ride should have taken. She called her

          husband and he met her at the door. She then tearfully revealed the events that had just occurred

          and asked her husband to make sure that the vehicle had left her house. In a state of shock and

          filled with fear, she quietly cried herself to sleep.

                  35.     The following morning, Plaintiff awoke to debilitating pain. Her right arm was

          “killing her” and she could not move it in any direction. She also observed bruising and scratches

          around her right wrist, where Hussein had grabbed her during his attack.




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                 Page 10

                                                         11 of 17
FILED: NEW YORK COUNTY CLERK 09/28/2020 02:34 PM                                                  INDEX NO. 158401/2020
NYSCEF DOC. NO. 1Case 1:20-cv-08446-LJL Document 1-1 Filed 10/09/20 Page 13 of 18
                                                                      RECEIVED  NYSCEF: 10/09/2020




                 36.     Plaintiff and her husband discussed the assault. She then called one of her best

          friends and tearfully recounted what had happened to her. At the advice of her friend, Plaintiff then

          called the police to report the incident.

                 37.     At approximately 10:00 a.m. on June 8, 2018, Port Chester, Rye Brook Emergency

          Medical Services (“EMS”) were dispatched to a call of an “Assault, Unarmed” at Plaintiff’s home

          address. Plaintiff complained of a possibly dislocated right shoulder as a result of the sexual assault

          the night before.

                 38.     Plaintiff was transported by ambulance to Westchester Medical Center in a robe

          because she could not bear the pain of getting dressed. At the hospital, she again recounted the

          night’s events, including waking up to find the Uber driver touching her vagina.

          D.     The Damage Done

                 39.     The hospital diagnosed Plaintiff with a strain and provided a sling and instructions

          to follow up with her primary care physician for further treatment. Upon completion of her exam,

          Plaintiff required assistance with getting dressed, as she was still experiencing significant pain and

          a limited use of her right arm. An MRI performed by orthopedic & neurosurgery specialists a few

          days later showed that Plaintiff’s right shoulder was fractured.

                 40.     Plaintiff also began treatment with a psychiatrist who diagnosed her with post-

          traumatic stress disorder (“PTSD”), anxiety and a major depressive disorder as a result of the

          assault. Plaintiff was prescribed a variety of medications meant to stabilize her through her post-

          traumatic stress disorder. Plaintiff continues to suffer from these conditions.

                 41.      The terrifying events that occurred in the early hours of June 8, 2018 required

          Plaintiff to engage a variety of psychiatric and physical health professionals, which resulted in

          missing countless days of work. She no longer feels safe in the company of others – affecting her

          job, and has been forced to step back from some of her work duties fearing a situation in which


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                 Page 11

                                                        12 of 17
FILED: NEW YORK COUNTY CLERK 09/28/2020 02:34 PM                                               INDEX NO. 158401/2020
NYSCEF DOC. NO. 1Case 1:20-cv-08446-LJL Document 1-1 Filed 10/09/20 Page 14 of 18
                                                                      RECEIVED  NYSCEF: 10/09/2020




          she will be required to take a car home to Rye Brook from the city. She has had to endure steroid

          shots, intense physical therapy and continues to suffer pain in her arm, which has not yet healed.

          The extreme emotional, physical, and psychological trauma of the events of that evening continues

          to haunt Plaintiff – who is now a shadow of her former self.

                 Moreover, Plaintiff became pregnant in September of 2018. Plaintiff experienced

          complications during her pregnancy, causing her to be in and out of the hospital for extended

          periods of time. The physical, emotional, and psychological trauma of the event of that evening

          contributed in large part to the complications.

          E.     Uber’s Negligence Is Responsible For Plaintiff’s Injury

                 42.     Despite the clear pattern of sexual assaults on female passengers years before June

          8, 2018, Plaintiff was provided no warning by Uber. Nor were any steps taken to ensure Plaintiff

          was safe, such as alerting the authorities or contacting Plaintiff once the App registered that the

          vehicle was stopped at two different points outside of the original route before she was taken home.

          Further, it does not appear that any reasonable driver monitoring was in place to protect Plaintiff

          from the sexual predator Uber allowed to use its brand to lure her in.

                 43.     Uber made a deliberate decision to adopt inadequate screening and safety

          monitoring in favor of profits at the risk of its customers.

                 44.     The ongoing safety issues, most notably sexual assaults, have long been known to

          Uber. Prior to the attack on Plaintiff, Uber knew that a consequence of its business model has been

          exposing women, who are using the business for a safe ride home, to drivers that may take

          advantage of their vulnerable position. Despite being a company that holds itself out to the public

          as being engaged in the safe transportation of its customers from place to place for compensation,

          Uber has failed to take any reasonable precautions to attempt to prevent harm to its passengers.




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              Page 12

                                                        13 of 17
FILED: NEW YORK COUNTY CLERK 09/28/2020 02:34 PM                                                   INDEX NO. 158401/2020
NYSCEF DOC. NO. 1Case 1:20-cv-08446-LJL Document 1-1 Filed 10/09/20 Page 15 of 18
                                                                      RECEIVED  NYSCEF: 10/09/2020




                  45.     Although Uber was aware of this issue and its prevalence, the Uber website does

          not provide clear information regarding how to report such incidents. In the event a customer

          wishes to report an incident, a consumer must sift through pages of text and click through multiple

          links in order to even locate the section in which to make the report.

                  46.     Uber is not only negligent in its hiring process but also in the monitoring of the

          drivers it hires. In particular, given its knowledge of sexual assaults of its customers by its drivers,

          Uber should have implemented a monitoring system in order to protect victims.

                  47.     Uber understands that many assaults occur when drivers deviate from their route,

          sometimes turning off the ride and App before the destination is reached. However, despite

          Plaintiff’s driver leaving the route and stopping, no alerts sounded. Further, common sense dictates

          that if Uber used its state-of-the-art technology to record or watch drivers, they would reduce

          assaults greatly. If Uber was recording or watching Plaintiff’s Uber driver, she likely would have

          been spared the horrible incident from which she still suffers.

                                                           V.
                                                         CLAIMS

          A.      First Cause of Action (Negligence)

                  48.     Plaintiff incorporates and re-alleges all preceding allegations.

                  49.     Uber had a non-delegable duty to ensure the safety of riders using its transportation

          services, including the safety of Plaintiff.

                  50.     Uber failed to take reasonable steps to ensure the safety of riders by (i) failing to

          adequately screen its drivers; (ii) failing to employ any system to monitor its drivers while

          transporting passengers; (iii) failing to provide notification services to riders; and (iv) by

          concealing and affirmatively misrepresenting the danger—especially to female riders—of its

          service.



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                  Page 13

                                                         14 of 17
FILED: NEW YORK COUNTY CLERK 09/28/2020 02:34 PM                                                INDEX NO. 158401/2020
NYSCEF DOC. NO. 1Case 1:20-cv-08446-LJL Document 1-1 Filed 10/09/20 Page 16 of 18
                                                                      RECEIVED  NYSCEF: 10/09/2020




                  51.     Plaintiff was harmed as a direct and proximate result of Uber’s negligence.

          B.      Second Cause of Action (Negligent Infliction of Emotional Distress)

                  52.     Plaintiff incorporates and re-alleges all preceding allegations.

                  53.     Uber had a direct and special non-delegable duty to ensure the safety of riders using

          its transportation services, including the safety of Plaintiff.

                  54.     Uber failed to take reasonable steps to ensure the safety of riders by (i) failing to

          adequately screen its drivers; (ii) failing to employ any system to monitor its drivers while

          transporting passengers; (iii) failing to provide notification services to riders; and (iv) by

          concealing and affirmatively misrepresenting the danger—especially to female riders—of its

          service.

                  55.     Plaintiff suffered and continues to suffer severe emotional distress as a direct and

          proximate result of Uber’s gross negligence.

          C.      Third Cause of Action (Deceptive Practices Act, N.Y. Gen. Obl. l. §349 et. seq.)

                  56.     Plaintiff incorporates and re-alleges all preceding allegations.

                  57.     Uber made repeated, material misrepresentations to riders regarding the safety of

          its services.

                  58.     Uber’s misrepresentations were consumer-oriented.

                  59.     Uber’s misrepresentations were willfully and knowingly made.

                  60.     Plaintiff suffered and continues to suffer harm as a result of Uber’ deception.

                                                       VI.
                                                PRAYER FOR RELIEF

                  WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

          Defendant, specifically containing the following relief:




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                Page 14

                                                        15 of 17
FILED: NEW YORK COUNTY CLERK 09/28/2020 02:34 PM                                               INDEX NO. 158401/2020
NYSCEF DOC. NO. 1Case 1:20-cv-08446-LJL Document 1-1 Filed 10/09/20 Page 17 of 18
                                                                      RECEIVED  NYSCEF: 10/09/2020




                    a. An award of damages in an amount to be determined at trial, plus prejudgment

                       interest, to compensate Plaintiff for all physical and economic harm, including but

                       not limited to, compensation for mental anguish and emotional distress, physical

                       injuries, and all other monetary or non-monetary losses to Plaintiff;

                    b. An award of treble or punitive damages pursuant to N.Y. Gen. Obl. L. § 349; and,

                    c. Any such other relief as the Court may deem just and proper.

                                                     VII.
                                                JURY DEMAND

                Plaintiff hereby demands a trial by jury on all issues of facts and damages stated herein.



          New York, New York
          Dated: September 28, 2020                           Respectfully submitted,


                                                              By:     /s/ William A. Brewer, III, Esq.
                                                                     William A. Brewer, III, Esq.
                                                                     wab@brewerattorneys.com
                                                                     BREWER, ATTORNEYS &
                                                                     COUNSELORS
                                                                     750 Lexington Avenue, 14th Floor
                                                                     New York, New York 10022
                                                                     Telephone: (212) 489-1400
                                                                     Facsimile: (212) 751-2849

                                                                     ATTORNEY FOR JANE DOE




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                             Page 15

                                                     16 of 17
FILED: NEW YORK COUNTY CLERK 09/28/2020 02:34 PM                                                INDEX NO. 158401/2020
NYSCEF DOC. NO. 1Case 1:20-cv-08446-LJL Document 1-1 Filed 10/09/20 Page 18 of 18
                                                                      RECEIVED  NYSCEF: 10/09/2020




                                           ATTORNEY VERIFICATION

          STATE OF NEW YORK  :
                             : ss.:
          COUNTY OF NEW YORK :

                 William A. Brewer, III, an attorney duly licensed to practice law in the State of New York,
          hereby affirms the following subject to penalties of perjury:

                 I am a partner of the law firm Brewer, Attorneys & Counselors, attorneys for Plaintiff
          JANE DOE in the above-captioned action and, as such, am fully familiar with the facts and
          circumstances set forth therein.

                  I have read the foregoing Complaint and know the contents thereof, and the same is true to
          the best of my knowledge, except as to the matters therein stated to be alleged upon information
          and belief, and as to those matters I believe them to be true. The source of my information is a file
          containing reports and records of the investigation, with which I am familiar.

                This Verification is made by counsel because Plaintiff resides outside the county where
          Your Affirmant maintains his office, in accordance with CPLR § 3020(d)(3).


          New York, New York
          Dated: September 28, 2020                             Respectfully submitted,


                                                                By:      /s/ William A. Brewer, III, Esq.
                                                                        William A. Brewer, III, Esq.
                                                                        wab@brewerattorneys.com
                                                                        BREWER, ATTORNEYS &
                                                                        COUNSELORS
                                                                        750 Lexington Avenue, 14th Floor
                                                                        New York, New York 10022
                                                                        Telephone: (212) 489-1400
                                                                        Facsimile: (212) 751-2849

                                                                        ATTORNEYS FOR JANE DOE




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                               Page 16

                                                       17 of 17
